     A   ti
  ,v.'" l-ir


                                      L-r f.l ttt
                                          It)




                                            r\0-_t
                                                 r




; ro-, AlS o T        ,^ruu,
                               ^* otrelO C ttqLa

              t-. i'.'-.B-fu,mrli\ rr\:0 Crrrr,4g!t"r'riL) ()rill\ct L,Jll'. i',1*
              'Lut C eh--ttii ftn \ r c;l"6.labie iui{rn{viterrrrr OLl
              : apffiurirrE-0^{-ren L € a r t,rutt Mr
               -f Li-lb6plgt /-(9 t'e 5'r n\r! \<ff^.| -e*pt (5111t&fut t        q,




                                     -           -FtLE_trr
                                                     ir-ioii j*'-
                                                            l[ru
                                                               G. BRUToN
                                                     ^.ILtgMASDISTRICiCOI,IN-r
                                                     CLERK, $.S,
                                          X               \-\
                                          trOu".)     ")
                                                      (-) P   +
                                          fc
                                          ,R,
                                          !u          a- 7
                                                3             :F
  _r-=                                                        o
  }(-==                                   \-,   a             gr
                                           -?
  lrrJ
                                           GN
                                           o
 -: -
 rv-  l-
                                                              :
 ---
                                           €t-
                                           --    C'
                                                               \
 _-+.                                           \<
                                                              -g
t\):
11-  *=- FT             ftn                                   --i
                                                              s
                                                              s-
N5= fiE=o                                                      \n
-rE                     afr: E                                \
 1E
-r-l!!!E
ir rr-r                 H5Hf;
\#:
           Ilrr-        62 q tr
           :-
                        4
    $r.
    .t
    $n
    T*il
     t!:
    'aa
    ,1,




                   -T1 Xr     c =.
                                3               ts
                   J)-+)O-".f                   $n
                   -\   tn,   9-)               Ltr
                   ci       - q-
                        I \-/                   a3
                   (-r+-)A                      N:t
                     ' -)->        z tu         eb
                        )     ../\
                              u
                              t\                HHE
                                                ?       F,r
                   O \l> tn
                    7P-r(t                      ar
                                                a
                                                $O
                                                        H.
                    F }EF
                   V^DrD                        rs
                   C>a-)
                        591--
                             o
                             o
                             N
                             o
                             o-
                             o
                             @
                         &
       t                     R
       {i
                             E=
                             e
                             o
                             a
                    E,
                 c.b:
                             s
                             E
                             o
                             E
                 B()
                 &tr         s
                             E
           lr                =
                             a
           i"-               S
            :                6
                             =
                             a
                             s
                             E
                             H
                   E#aa ,    E
                             ae
                             tr
            * :.
           +
-,F.
